                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

JASON DEON PALTON                                                             PLAINTIFF
ADC #095164

v.                         CASE NO. 5:18-CV-00179 BSM

STRAUGHN, et al.                                                            DEFENDANTS

                                         ORDER

       The partial recommended disposition [Doc. No. 13] filed by United States Magistrate

Judge Patricia S. Harris has been received. No objections have been filed. After careful

review of the record, the partial recommended disposition is hereby adopted in its entirety.

Accordingly, plaintiff Jason Deon Palton’s motion for a temporary restraining order is denied

without prejudice.

       IT IS SO ORDERED this 2nd day of November 2018.


                                                   _________________________________
                                                    UNITED STATES DISTRICT JUDGE
